Case 1:19-cr-20442-FAM Document 23 Entered on FLSD Docket 08/28/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    CaseN o.19-20442-CR -M O REN O
 UNITED STATES OF AM ERICA
      Plaintiff,

 JOH N JAM ES PETERSON ,
        D efendant.
                                            /
                           NO TICE O F SEN TENCING D ATE
 TO: DEFENDANTIS),DEFENSE COUNSEL, AN D U .S.ATTO RN EY 'S OFFICE
         By direction ofthe H onorable FEDERICO A . M ORENO ,United States DistrictJudge
 YOU ARE HEREBY ORDERED to appear in the Uni       ted St                                   ,
 DistrictofFloridaon                                     ates District Courtfor the Southern
                           N O V E M B ER 14,2019 at9:30 a.m       .
forim position ofsentence. On thedate,reportto theU .S.Courthouse,Courtroom
Floor, United StatesCourthouse, 400 N.M iamiAvenue, M iam i,Florida33128 , 13-3,13TH
beim posed. You willreceiveno    furthernotice.                         , where sentencewill

       lftheabove-nameddefendantts)has/haveexecutedabondwiththisCourt,
thedefendantts)thatfailuretoappearasdireded herein couldresultin his/her/thetrhi
                                                                            i   snot
                                                                               beingice
                                                                                     chaardvi
                                                                                          gedses
witxi
ma hmum
     aviola tion
           sent  ofthe
               ence ofComprehensiveCrimeControlAct(18U S.C.Sec.3146),whichcarriesa
                                                            .

                      uptoten (10)yearsimprisonmentand atineof$25,000,orboth,ifconvicted      .


       IT ISFURTHER ORDERED thqtaPresentenceInvestigatignandReport(PSR)tothisC
willbecompleted and acopy m adeavallableto thepartiesand thelrcouns                         ourt
COUNSEL
UNITED S
            AND   THE  DEFENDANTI   SI                              el!
                                                                      .. DEFENSE
                                       IF ON BOND ARE TO REPORT THIS DATE TO THE
                                U
           TATES PROBATION OFFICE OF THE COURT FOR INTERVIEW AND FURTHER
m STRUCTION (U.S.Courthouse,400N M iamiAvenue,Room (9S41).
                                        .


       IT IS FURTHER ORDERED thattheU .S.Attonwy'sOftk eim mediatelyprovidetheU
Pr
P obation Departm entthenecessary informationto preparethe Prosecution Section ofthe .S.

 resentence Report.
DATED :August27. 2019                                       ANGELA N OBLE, CLERK
CO UN SEL: Joaquin Padilla. A FPD
G OV 'T: Ricardo D elToro                                   By:    -
                                                                    D lr ey   lstle
Thedefendant,having pled guilty asto Count                            eputy Clerk
                ONE                 ofthe Indictm entand the defendant
is O n Bond.
